Rejoinder of Claims
Claims 1-9, 12, 13, 16-24, 27, 30, 32, 33 are allowable. Claims 7, 8, 9, 12, 22, 23, 24, 27 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Figs 1-13, as set forth in the Office action mailed on 8/8/2019, is hereby withdrawn and claim are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 13, 16 and 30 on 4/14/2020. Applicant’s claimed inventions regard a light-emitting apparatus (display) comprising light sources that include a single LED that is capable of emitting two different colors based on fluorescent materials. Regarding this, Applicant specifically teaches a sensor that 
Uehara (PGPUB 2011/0204795A1) – Uehara teaches a liquid crystal display with photo detector 400 that detects the light emission from the light sources 200R,G,B. However, Uehara does not specifically teach the LEDs with different colors to be single LED. Further, Uehara does not specifically teach having first and second detection values for the single LED and detecting the second detection value during a period which the drive signal is not input into the light source.
Jung et al (PGPUB 2013/0342589 A1) – Jung teaches a liquid crystal display with single LED substrate with two blue LEDs. On one of the LEDs, phosphor 130 is arranged and causes color change using fluorescent material. It is debatable whether that single substrate of the LED with two different blue LEDs can be considered as “the single LED”. Nonetheless, Jung does not specifically teach detecting the first and second detection values and detecting the second detection value during a period which the drive signal is not input into the light source as Applicant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691